 


109 HRES 416 IH: Recognizing the Republic of Poland and philanthropic organizations and individuals for supporting the establishment of the Museum of the History of Polish Jews in Warsaw, Poland.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 416 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Wexler (for himself, Mr. Gerlach, Mr. Stearns, Ms. Ros-Lehtinen, Mr. Strickland, Ms. Wasserman Schultz, and Mr. Engel) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Recognizing the Republic of Poland and philanthropic organizations and individuals for supporting the establishment of the Museum of the History of Polish Jews in Warsaw, Poland. 
 
Whereas the establishment of the new Museum of the History of Polish Jews in Warsaw, Poland, celebrates 900 years of Jewish culture and civilization in Poland; 
Whereas the Museum will showcase the identity of Polish Jews that developed in a region where approximately 80 percent of world Jewry has its roots; 
Whereas the Museum will commemorate the three million Polish Jews killed in Word War II and serve as a living educational center that will contribute to combating anti-Semitism, bigotry, and intolerance in all its forms; 
Whereas the Museum will educate present and future generations about the rich history of Polish Jewry, about which little is known today in Central and Eastern Europe; 
Whereas Poland was the center of European Jewish culture and arts, and home to 3.3 million Jews prior to World War II; 
Whereas the establishment of the Museum is a collaboration between the Government of Poland and the citizens of Warsaw and is made possible by contributions of the Polish Government, organizations, and businesses throughout the world, including Prudential UK, Bank BPH, IBM, LOT Airlines, Weil, Gotshal and Manges, and Intercontinental Warsaw; 
Whereas the establishment of the Museum is further made possible by contributions from philanthropic citizens and foundations, including the Academy for the Development of Philanthropy in Poland, the Dutch Jewish Humanitarian Fund, Multimedia, the German Committee to Support the Museum, the Ford Foundation, the Taube Foundation for Jewish Life and Culture, the Polonia Aid Foundation Trust (PAFT), the Polish-Israeli Chamber of Commerce, the American Society for Yad Vashem, the Foundation of Polish-German Cooperation, the Victor and Monica Markowicz Charitable Trust, and the Ryszard Krauze Foundation, among others; and  
Whereas the United States and Poland share a commitment to freedom, democracy, and human rights: Now, therefore, be it 
 
That the House of Representatives— 
(1)applauds and commends Polish President Alexander Kwasniewski and the Government of Poland for their support of the Museum of the History of Polish Jews in Warsaw, Poland, and their commitment to Holocaust education; and 
(2)congratulates all parties that have been involved in building the Museum of the History of Polish Jews to celebrate 900 years of Jewish life in Poland and to commemorate the millions of Polish Jews killed during World War II. 
 
